DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 11-05-2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Lee and Tanaka would render the prior art invention being modified (i.e. Lee) unsatisfactory for its intended purpose and there is not suggestion or motivation to make such proposed modification. Examiner respectfully disagrees.
Tanaka teaches that the modified electrolyte is proven suitable for electrolyte membranes and fuel cells (paragraph 2) and further teaches that the disclosed process formed a modified electrolyte with improved heat resistance, strength and electric conductivity, and in addition the electrolyte proved capable of maintaining high electric conductivity, even when a crosslinking density is increased (paragraphs 21-24). Examiner submits that a person of ordinary skill in the art would recognize the advantages of forming such modified electrolyte by including a primary amine substituent that is bonded to the sulfonic acid groups (paragraph 52). 
Applicant further argues that there would be no reasonable expectation of success. Examiner respectfully disagrees. 
Examiner submits that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Tanaka recognizes the advantages of modifying the electrolyte by introducing a sulfonic acid group and such arguments are still not persuasive for reasons made herein and of record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-31-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, 12-13, 25-27, 33-34 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2013-0112976 hereinafter Lee in view of U.S. Pre-Grant Publication No. 2002/0160272 hereinafter Tanaka. 
Regarding Claim 1, Lee teaches a polyelectrolyte membrane comprising: a sulfonated polymer (ionic conductor); and a multi-nitrogen containing heterocyclic molecule (azide group 
Lee does not specifically disclose that the heterocyclic molecule comprises a primary amine substituent, wherein the primary amine is covalently or ionically bonded to a sulfonic acid of the sulfonated polymer.
However, Tanaka teaches a modified polymer electrolyte membrane that comprises a hydrocarbon polymer electrolyte including a primary amine substituent (paragraphs 56-57) that is bonded to the sulfonic acid groups (see figure 1, paragraph 52). Therefore, it would have been obvious to one of ordinary skill in the art to form a modified polymer electrolyte membrane including a primary amine bonded to the sulfonic acid groups before the effective filing date of the claimed invention because Tanaka discloses that such modified polymer electrolyte have excellent heat resistance and oxidation resistance (paragraph 52). 
Regarding Claims 2-5, the combination teaches a polyelectrolyte membrane that comprises a sulfonated polymer (ionic conductor) and a multi-nitrogen containing heterocyclic molecule (azide group bonded to the polymer), wherein the primary amine is bonded to the sulfonic acid groups as described above. MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding Claims 7-8, Lee teaches that the heterocyclic molecule is an azide group and the sulfonated polymer comprises sulfonated polystyrene (paragraphs 16-17, 42-45, see claims 1-14).
Regarding Claims 9 and 12-13, Lee teaches that the sulfonated polymer is housed within a plurality of pores within the microporous support film that comprises polytetrafluoroethylene and inherently has a pore cross sectional dimension of 0.01 to 1000 microns (see claims 1-14). 
Regarding Claims 25-27, Lee teaches an electrochemical device that comprises an anode, a cathode, and the polyelectrolyte membrane described above (see Background Art).
Regarding Claims 33-34 and 54-56, the combination teaches that the electrochemical device is battery that is expected to include an anolyte and a catholyte (see Background Art of Lee) and the primary amine is bonded to the sulfonic acid groups as described above (see Lee and Tanaka above). 

Allowable Subject Matter
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to teach that the heterocyclic molecule is bonded to a single sulfonic acid of the sulfonated polymer as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729